—Order granting motion to dismiss an action for failure to prosecute modified by striking therefrom the words “ unless the plaintiff causes the ease to be placed on the calendar for the December, 1939, term of this court for trial, and pays the sum of Ten Dollars ($10) costs to the defendant;” and, as thus modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. (Farber v. Broadco Holding Corp., 256 App. Div. 833; Gellman v. Coulawtas, 253 id. 910; Wheeler v. Duell, 230 id. 392.) Lazansky, P. J., Hagarty, Adel, Taylor .tod Close, JJ., concur.